Case 2:20-cv-02099-GMN-NJK Document 13
                                    15 Filed 12/09/20
                                             12/10/20 Page 1 of 3
                                                                2
Case 2:20-cv-02099-GMN-NJK Document 13
                                    15 Filed 12/09/20
                                             12/10/20 Page 2 of 3
                                                                2




 NO FURTHER EXTENSIONS
 WILL BE GRANTED.




       December 10, 2020
